Citation Nr: 0011512	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  95-34 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for low 
back disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel
INTRODUCTION

The veteran had active military service from May 1952 to 
December 1953.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  


REMAND

In March 1999, the Board remanded this matter to the RO for 
the purpose of scheduling a Travel Board hearing that was 
requested by the veteran.  However, there is no record that 
the RO scheduled such a hearing, or indication that the 
hearing request has been withdrawn.  In fact, the veteran in 
a correspondence dated in October 1999 inquired about the 
status of her hearing date.  Under these circumstances, the 
requested hearing must be scheduled.  38 C.F.R. § 20.700(a) 
(1999).  The Board emphasizes that the United States Court of 
Appeals for Veterans Claims has held that a remand creates a 
right in the veteran to compliance with the instructions 
contained therein.  Stegal v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
Travel Board hearing at the RO at the 
earliest available opportunity.  Unless 
the veteran indicates, preferably, in a 
signed writing, that a hearing is no 
longer desired, the hearing should be 
held before the claims file is 
transferred back to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




